       Case 3:21-cv-00036-DPM Document 8 Filed 06/15/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                   NORTHERN DIVISION

SHELLY R. JONES                                               PLAINTIFF

v.                       No: 3:21-cv-36-DPM

KEITH BOWERS, Jail Administrator,
Craighead County Detention Facility; and
CRAIGHEAD COUNTY DETENTION
CENTER                                                   DEFENDANTS

                             JUDGMENT
     Jones' s complaint is dismissed without prejudice.


                                                          ,
                                       D .P. Marshall Jr.
                                       United States District Judge
